Citation Nr: 0522257	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea as 
secondary to service-connected tonsillitis.

2.  Entitlement to service connection for residuals of palate 
surgery (uvulopalatopharyngoplasty) as secondary to service-
connected tonsillitis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, (RO) which, inter 
alia, denied the benefits sought on appeal.  

In a February 2004 decision, the Board also denied the 
veteran's claims.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2004, the Court vacated that part of 
the February 2004 Board decision that denied the claims on 
appeal and remanded them to the Board for development 
consistent with a November 2004 Joint Motion for Partial 
Remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's obstructive sleep apnea is causally related to his 
service-connected tonsillitis.  

3.  The competent medical evidence demonstrates that the 
veteran's residuals of palate surgery 
(uvulopalatopharyngoplasty) are causally related to his 
service-connected tonsillitis.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for sleep apnea as 
secondary to service-connected tonsillitis is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310(a) (2004).

2.  Entitlement to service connection for residuals of palate 
surgery (uvulopalatopharyngoplasty) as secondary to service-
connected tonsillitis is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

As discussed in detail below, sufficient evidence is of 
record to grant the benefits sought on appeal. Therefore, no 
further development is needed.


Analysis

The veteran contends that he has obstructive sleep apnea as a 
result of tonsillar hypertrophy caused by his service-
connected tonsillitis, and thus the obstructive sleep apnea 
should be service-connected on a secondary basis.  He further 
contends that he underwent palate surgery 
(uvupalatopharygoplasty) in order to treat the sleep apnea, 
and thus the residuals of the palate surgery should be 
service-connected on a secondary basis.  In this regard, the 
Board observes that a March 2000 rating decision granted 
service connection for a tonsillitis condition, claimed as a 
throat condition.  The rating decision noted that medical 
evidence described the tonsils as hyperemic and hypertrophic.

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
diseases, including organic disease of the nervous system,  
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the evidence supports entitlement to service connection 
for sleep apnea as secondary to service-connected 
tonsillitis, and entitlement to service connection for 
residuals of palate surgery as secondary to service-connected 
tonsillitis.

The record contains private and VA clinical records which 
support a diagnosis of sleep apnea. Of particular note is the 
report of private polysomnograms, done in October 1998 and 
June 1999, as well as a VA sleep study done in September 
1999. These tests support the diagnosis of sleep apnea.

Evidence against the claim consists of the report of a July 
2000 VA examination.  The examiner confirmed the diagnosis of 
sleep apnea, and remarked that sleep apnea was not the direct 
result of the service-connected tonsillitis.  The same VA 
examiner examined the veteran in April 2002, in doing so 
reviewing the claims folder and a supporting medical opinion 
from A. S., M.D. (discussed below).  The VA examiner again 
stated that sleep apnea was not secondary to the service-
connected tonsillitis.  Another VA physician also examined 
the veteran in April 2002.  This examiner also expressed the 
opinion that sleep apnea was not secondary to the service-
connected tonsillitis, and stated that it would be very 
difficult to relate tonsillitis with the condition, even with 
hypertrophic tonsils.

Evidence in support of the veteran's claim includes a report 
from A. S., M.D.  Dr. A. S. notes he reviewed the rating 
decision, and provided copies of VA and private clinical 
records.  The doctor expressed the opinion that the evidence 
was in favor of chronic tonsillitis causing sleep apnea.  He 
explained that surgical correction directed at a specific 
pathologic narrowing of the upper airway caused by enlarged 
tonsils, nasal polyps, macroglossia or micrognathia is 
reported to improve signs and symptoms of sleep apnea.  In 
prospective studies in which tonsillectomy had been 
performed, sleep obstructive apnea might persist but the 
frequency was greatly diminished.  Dr. A. A. concluded that 
the veteran had received surgical treatment for upper airway 
obstruction causing episodes of apnea and the main causative 
etiology was his chronic tonsillitis episodes.

In support of his opinion, Dr. A. S. submitted copies from 
Cecil, Textbook of Medicine, 21st ed.  As to etiology, it was 
stated that, "Sleep and its interaction with the respiratory 
control system destabilize the ability of the upper airway to 
control air to and from the lungs.  Partial or complete 
obstruction of the nasopharynx, oropharynx or both occurs 
during sleep.  Obstruction causes exaggerated swings in 
inspiratory efforts and a reduction in gas exchange; it 
resolves with arousal or a change in sleep state.  Obstructed 
breathing efforts, hypoxia, and/or hypercapnia and sleep 
fragmentation produce signs and symptoms of this disorder."  
Id., at 462.  The textbook went on that,  "Surgical 
correction directed at a specific pathologic narrowing of the 
upper airway caused by enlarged tonsils, nasal polyps, 
macroglossia or micrognathia is reported to improve signs and 
symptoms of sleep apnea.  In prospective studies in which 
tonsillectomy has been performed for sleep apnea, obstructive 
apnea may persist but the frequency is greatly diminished."  
Id., at 465.

In a July 2005 report, A. A., M.D., reports that she had 
reviewed the veteran's medical records as well as the current 
literature on the topic of obstructive sleep apnea.  She set 
forth a review of the pertinent medical evidence, including 
the veteran's service medical records, post-service treatment 
records, and the reports of the VA physicians.  She also set 
forth a medical discussion of obstructive sleep apnea and its 
etiologies.  Dr. A. A. noted that the veteran's separation 
examination found that he had tonsillar hypertrophy, which 
she described as one of the major causes of obstructive sleep 
apnea and recurrent tonsillitis.  With respect to a VA 
medical opinion opposing the veteran's claim, Dr. A. A. noted 
that one or two episodes of tonsillitis might not lead to 
obstructive sleep apnea.  However, tonsillar hypertrophy can 
cause or be the result of multiple episodes of tonsillitis.  
This tonsillar hypertrophy is a cause of obstructive sleep 
apnea.  Dr. A. A. again commented that tonsilar hypertrophy 
was evidenced in the report of the veteran's separation 
medical examination.  This tonsillar hypertrophy was more 
likely than not the cause of the veteran's obstructive sleep 
apnea and his eventual need for surgery.  

The Board finds that the private medical evidence in support 
of the veteran's claims is more probative than the VA medical 
opinions.  The private reports are supported with detailed 
rationales that refer to medical literature as well as 
physical findings set forth in the medical record.  This fact 
is particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.  The most 
recent private medical opinion also refutes the reasoning 
behind the negative VA medical opinions.  

In light of the foregoing, the Board finds that service 
connection for sleep apnea and service connection for 
residuals of palate surgery (uvulopalatopharyngoplasty), each 
secondary to service-connected tonsillitis, is warranted.  


ORDER

Service connection for sleep apnea as secondary to service-
connected tonsillitis is granted.

Service connection for residuals of palate surgery 
(uvulopalatopharyngoplasty) as secondary to service-connected 
tonsillitis is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


